PER CURIAM.
Upon carefully reviewing the record on appeal, we find no reversible error. Attention is invited to the fact that according to the records of the Bureau of Vital Statistics, an adjunct of the Florida State Board of Health, the birth certificate relating to the subject child reflects that her name is DeLaney Louise Wilson. This cause is remanded with instructions to the Juvenile Court to enter such order and make such corrections as may be necessary in this cause to reflect the name of the child according to the registration of her birth with said Bureau of Vital Statistics.
CARROLL, DONALD K., C. J., and STURGIS and WIGGINTON, JJ., concur.